12 A.3d 1002 (2011)
300 Conn. 908
STATE of Connecticut
v.
Jennifer HELMEDACH.
Supreme Court of Connecticut.
Decided February 1, 2011.
Lauren Weisfeld, senior assistant public defender, in support of the petition.
Robert J. Scheinblum, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 125 *1003 Conn.App. 125, 8 A.3d 514 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court had correctly charged the jury on the duress defense pursuant to General Statutes § 53a-14?"